DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I, claims 15-20 and 23,  : a 5' priming site, a species of claim 17, a click chemical reaction in claim 19, and nuclease-resistant phosphodiester backbones of claim 23 in the reply filed on 2/24/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1, 24-29, 31-35, 38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species , there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/24/2022.
Claims 15-20 and 23 are being examined.
Priority
The instant application was filed 05/29/2020 is a continuation of 15529807 , filed 05/25/2017 ,which is a National Stage entry of PCT/US15/63368 with an international filing date: 12/02/2015 and claims priority from provisional application 62086658 , filed 12/02/2014and provisional application 62086661, filed 12/02/2014.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2020, 12/29/2021, and 3/29/2022 are being considered by the examiner.
Drawings
The drawings are objected to because figure 4 provides nucleic acid sequences but no sequence identifiers. Figure 24 provides nucleic acid sequences that are not identified by SEQ ID NO.  37 CFR 1.821 (d) requires , “Where the description or claims of a patent application discuss a sequence that is set forth in the  “Sequence Listing ” in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by  “SEQ ID NO: ” in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.”  The claims/specification should be amended to be consistent with 37 CFR 1.821 (d).   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Wu et al (Genomics 4: 560 (1989)). 
With regards to claim 15, Wu et al teaches the template assembly of nucleic acids by hybridizing complementary oligonucleotides in a linear end-to end fashion to a template target and subsequently ligating the hybridized oligonucleotides and amplifying one or both of the resulting double stranded product.  For example, see Wu et al at the Abstract and Figure 2.  The instant claims are so broad as to embrace the methods of Wu et al.
With regards to claim 16, Wu teaches amplification by PCR primers , thus they are adjacent to an oligonucleotide sequence.  
Claims 15, 16, are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being clearly anticipated by Sorge et al (U.S. Patent No. 5,858,731). 
Sorge et al teaches the production and use of oligonucleotide libraries and the inclusion of oligonucleotide libraries in kits (e.g., see the Abstract, column 30, line 5 through column 31, line 35 and claims 1 and 10).  The oligonucleotide kits of Sorge et al are embraced by claims 15, 16,.
Claims 15-19, 23 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Thompson (WO 2011/089393 A1) t
 Regarding Claim 15, Thompson  teaches a library of templated assembly reactants for identifying templated assembly targets comprising at least a first and second population of templated assembly reactants, wherein the templated assembly reactants comprise an oligonucleotide sequence and a modification for reaction in a templated assembly reaction (page 43 lines 5-6 "a library of probes may be divided into subsets by using Pl (probe identification) sequences"; page 20 lines 31-33 "multiple sets of probes can be used to detect multiple targets. Indeed, one of the advantages is the ability of the invention to be employed in a multiplexed format. The invention can be applied to multiple target nucleic acids even if the examples discussed herein are directed ... to a single target nucleic acid."; page 5 In 6-16 "providing a first oligonucleotide probe with a 5' terminus and a 3' terminus, wherein the 5' terminus of the first oligonucleotide probe comprises an azide group or an alkyne group, and wherein the first oligonucleotide probe comprises at its 5' terminus a first probe target recognition sequence that is complementary to and capable of hybridizing to a first region of the target nucleic acid; (2) providing a second oligonucleotide probe with a 5' terminus and a 3' terminus, wherein the 3' terminus of the second oligonucleotide probe comprises an azide group, an alkyne group or a free 3' hydroxyl group, and wherein the second oligonucleotide probe comprises at its 3' terminus a second probe target recognition sequence that is complementary to and capable of 15 hybridizing to a second region of the target nucleic acid which is adjacent the first region of the target nucleic acid").  
Regarding Claim 16, Thompson teaches the library of claim 15, and further discloses the templated assembly reactants further comprise either a 5' or a 3 'priming site adjacent to the oligonucleotide sequence (page 49 lines 4-5 "The PBS (primer binding site) may be positioned adjacent to the 5' TRS (target recognition sequence)").  
Regarding Claim 17, Thompson teaches the library of claim 15, and further discloses the modification in the first population of templated assembly reactants further comprises a 5' -azide and the modification in the second population of templated assembly reactants further comprises a 3 '-alkyne group (page 9 lines 11-12 "the 5' terminus of the first oligonucleotide probe comprises an azide group; page 9 lines 15-16 "3' terminus of the second oligonucleotide probe comprises an . . .  alkyne group"; page 10 lines 1-3 "one of the oligonucleotide probes comprises a terminal azide group and the other oligonucleotide probe comprises a terminal alkyne group which are adjacent to each other when the first and second oligonucleotide probes are hybridized to the target nucleic acid").  
Regarding Claim 18, Thompson teaches the library of claim 15. and further discloses the modification in the first population of templated assembly reactants further comprise a 5 '-alkyne and the modification on the second population of templated assembly reactants further comprise a 3 '-azide group (page 9 lines 11-12 "the 5' terminus of the first oligonucleotide probe comprises ... an alkyne group; page 9 lines 15-16 "3' terminus of the second oligonucleotide probe comprises an azide group"; page 10 lines 1-3 "one of the oligonucleotide probes comprises a terminal azide group and the other oligonucleotide probe comprises a terminal alkyne group which are adjacent to each other when the first and second oligonucleotide probes are hybridized to the target nucleic acid").
 Regarding Claim 19 Trillion teaches the library of claims 15-18, and further teaches the templated assembly reaction is selected from the group consisting of a click chemical reaction (page 2 lines 31-33 "The so-called "click reaction" or Copper catalyzed Azide Alkyne Cycloaddition (CuAAC) reaction allows rapid, chemo-specific chemical ligation of oligonucleotides in a template directed fashion"; page 21 lines 30-34 "in Fig. 1  . . . the 5' probe has an azide function at its 3' terminus, while the 3' probe has an alkyne at its 5' terminus. After hybridization of the probes, unhybridized probes are washed away with hybridization buffer. The probes are then ligated to each other by the CuAAC reaction, as shown in Fig. 1(b).").  
With regards to claim 23, Thompson teaches, “Exonuclease resistance may additionally or alternatively be achieved according to the invention by incorporation of phosphorothioate linkages in the probe (Di Giusto & King, 2003, supra). Additionally or alternatively, other modifications may be incorporated into the probe to provide exonuclease resistance, for example 2'-0-methyl RNA nucleotides, 2'-fluoro RNA nucleotides, phosphorodithioate modifications and boranophosphate backbone modifications, for example in the first and second nucleotides from the 3' end of the probe.”
The compositions of Thompson are embraced by the instant claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15-20, 23is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (WO 2011/089393 A1)  and  Van Berkel (Angew. Chem. Int. Ed. 2011, 50, 8806 – 8827)_.
 Regarding Claim 15, Thompson  teaches a library of templated assembly reactants for identifying templated assembly targets comprising at least a first and second population of templated assembly reactants, wherein the templated assembly reactants comprise an oligonucleotide sequence and a modification for reaction in a templated assembly reaction (page 43 lines 5-6 "a library of probes may be divided into subsets by using Pl (probe identification) sequences"; page 20 lines 31-33 "multiple sets of probes can be used to detect multiple targets. Indeed, one of the advantages is the ability of the invention to be employed in a multiplexed format. The invention can be applied to multiple target nucleic acids even if the examples discussed herein are directed ... to a single target nucleic acid."; page 5 In 6-16 "providing a first oligonucleotide probe with a 5' terminus and a 3' terminus, wherein the 5' terminus of the first oligonucleotide probe comprises an azide group or an alkyne group, and wherein the first oligonucleotide probe comprises at its 5' terminus a first probe target recognition sequence that is complementary to and capable of hybridizing to a first region of the target nucleic acid; (2) providing a second oligonucleotide probe with a 5' terminus and a 3' terminus, wherein the 3' terminus of the second oligonucleotide probe comprises an azide group, an alkyne group or a free 3' hydroxyl group, and wherein the second oligonucleotide probe comprises at its 3' terminus a second probe target recognition sequence that is complementary to and capable of 15 hybridizing to a second region of the target nucleic acid which is adjacent the first region of the target nucleic acid").  
Regarding Claim 16, Thompson teaches the library of claim 15, and further discloses the templated assembly reactants further comprise either a 5' or a 3 'priming site adjacent to the oligonucleotide sequence (page 49 lines 4-5 "The PBS (primer binding site) may be positioned adjacent to the 5' TRS (target recognition sequence)").  
Regarding Claim 17, Thompson teaches the library of claim 15, and further discloses the modification in the first population of templated assembly reactants further comprises a 5' -azide and the modification in the second population of templated assembly reactants further comprises a 3 '-alkyne group (page 9 lines 11-12 "the 5' terminus of the first oligonucleotide probe comprises an azide group; page 9 lines 15-16 "3' terminus of the second oligonucleotide probe comprises an . . .  alkyne group"; page 10 lines 1-3 "one of the oligonucleotide probes comprises a terminal azide group and the other oligonucleotide probe comprises a terminal alkyne group which are adjacent to each other when the first and second oligonucleotide probes are hybridized to the target nucleic acid").  
Regarding Claim 18, Thompson teaches the library of claim 15. and further discloses the modification in the first population of templated assembly reactants further comprise a 5 '-alkyne and the modification on the second population of templated assembly reactants further comprise a 3 '-azide group (page 9 lines 11-12 "the 5' terminus of the first oligonucleotide probe comprises ... an alkyne group; page 9 lines 15-16 "3' terminus of the second oligonucleotide probe comprises an azide group"; page 10 lines 1-3 "one of the oligonucleotide probes comprises a terminal azide group and the other oligonucleotide probe comprises a terminal alkyne group which are adjacent to each other when the first and second oligonucleotide probes are hybridized to the target nucleic acid").
 Regarding Claim 19 Thompson teaches the library of claims 15-18, and further teaches the templated assembly reaction is selected from the group consisting of a click chemical reaction (page 2 lines 31-33 "The so-called "click reaction" or Copper catalyzed Azide Alkyne Cycloaddition (CuAAC) reaction allows rapid, chemo-specific chemical ligation of oligonucleotides in a template directed fashion"; page 21 lines 30-34 "in Fig. 1  . . . the 5' probe has an azide function at its 3' terminus, while the 3' probe has an alkyne at its 5' terminus. After hybridization of the probes, unhybridized probes are washed away with hybridization buffer. The probes are then ligated to each other by the CuAAC reaction, as shown in Fig. 1(b).").  
Thompson while teaching the use of azide and alkyne groups as reactants, Thompson does not specifically teach the use of Staudinger ligation.
However, van Berkel teaches a review of the Staudinger ligation (title, introduction). van Berkel teaches traceless Staudinger ligation (2.3, pages 8809-8810).  Van Berkel teaches labeling of nucleic acids and polymer ligation (3.4 and 4.4).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to provide modification specific for traceless Staudinger ligation.  The artisan would be motivated as van Berkel teaches traceless Staudinger ligation is an alternative to chemical ligation.  The artisan would have a reasonable expectation of success as the artisan is merely substituting one modification for another.
With regards to claim 23, Thompson teaches, “Exonuclease resistance may additionally or alternatively be achieved according to the invention by incorporation of phosphorothioate linkages in the probe (Di Giusto & King, 2003, supra). Additionally or alternatively, other modifications may be incorporated into the probe to provide exonuclease resistance, for example 2'-0-methyl RNA nucleotides, 2'-fluoro RNA nucleotides, phosphorodithioate modifications and boranophosphate backbone modifications, for example in the first and second nucleotides from the 3' end of the probe.”
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-20 and 23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,704,084. Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope.
The instant claims are drawn to a library of templated assembly reactants for identifying templated assembly targets comprising at least a first and second population of templated assembly reactants, wherein the templated assembly reactants comprise an oligonucleotide sequence and a modification for reaction in a templated assembly reaction.
The claims of 084 are drawn to A method for identifying templated assembly targets comprising: synthesizing a first population of templated assembly reactants and a second population of corresponding templated assembly reactants, wherein the first and second populations of templated assembly reactants comprise oligonucleotide sequences; hybridizing both populations of templated assembly reactants to target nucleic acids, wherein the target nucleic acids maintain their native secondary structures and wherein the hybridization target sites are discontinuous; performing a templated assembly reaction, wherein the hybridized first population of templated assembly reactants and the hybridized second population of corresponding templated assembly reactants undergo templated assembly; and identifying the target nucleic acids that hybridized to either the first or second population of templated assembly reactants that underwent templated assembly, wherein the hybridized target nucleic acids are the templated assembly targets.
Thus it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims that the claims of 084 are drawn to a methods of making and using the products of the instant claims.  The artisan would be motivated as the claims teach the method allows for templated assembly of targets.
The dependent claims of ‘084 are commensurate in scope to the instant claims.
Summary
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/           Primary Examiner, Art Unit 1634